Fourth Court of Appeals
                               San Antonio, Texas
                                     March 28, 2018

                                   No. 04-17-00446-CR

                                     Isidro RAMOS,
                                         Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 144th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2015CR9685
                      Honorable Lorina I. Rummel, Judge Presiding


                                     ORDER

       The Appellant’s Motion for Extension of Time to File Brief is GRANTED. The
appellant’s brief is deemed filed.



                                                 _________________________________
                                                 Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of March, 2018.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court